Title: James Madison to Thomas W. Griffith, 5 February 1833
From: Madison, James
To: Griffith, Thomas Waters


                        
                            
                                Dear Sir,
                            
                            
                                
                                     Montpr
                                
                                Feby 5. 183
                            
                        
                        I have recd. your letter of enclosing a sketch of numerous amendments which you think are required by the
                            Constitution of the U.S.
                        I am duly sensible to the respect you manifest for my opinions on such subjects. But mere opinions, without
                            a full view of the reasons for them could be of little value; and this is a task which in my enfeebled condition and in the
                            midst of other demands on the scanty remnant of my time I can not undertake. I am now within a few weeks of my 83 year,
                            and have for many months been confined to my house & a great part of the time to my bed by a Chronic and not long
                            since an acute disease, under a continuance of the former of which & the effects of the latter, I am still
                            labouring. This explanation I am sure will satisfy you that my declining a compliance with your request is  no wise
                            inconsistant with the respect & good wishes which I tender you.
                        
                            
                                
                            
                        
                    